Citation Nr: 1617015	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  09-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left arm neuralgia, previously characterized as left shoulder thoracic outlet syndrome.

2.  Entitlement to an initial compensable rating for myositis ossificans of the right tibia and fibula prior to March 20, 2014 and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to January 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2010, the Veteran testified at a Board hearing before the undersigned.  A Board hearing transcript (Tr.) of the proceeding is of record.  In January 2014, the Board granted an initial rating of 20 percent, but no higher, for left shoulder strain from February 1, 2007 to December 20, 2009, and denied a rating in excess of 20 percent thereafter.  The remaining issues were remanded for further development.

In a January 2015 rating decision, the Veteran was assigned a 30 percent evaluation for myositis ossificans of the right tibia and fibula, effective March 20, 2014.  In a May 2015 rating decision, a 10 percent evaluation for left shoulder neuralgia, previously characterized as left shoulder thoracic outlet syndrome, was assigned.  As these increases do not represent full grants of the benefits sought, the appeals are not abrogated, and the matters remain in appellate status.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  The Board also notes that while the May 2015 rating decision characterized the issue as a left "shoulder" neuralgia, the evaluation assigned was based on impairment of the median nerve, and the Board has recharacterized this issue as left arm neuralgia to more accurately reflect the issue.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain additional documents relevant to the appeal.

The issue of entitlement to an initial compensable rating for myositis ossificans of the right tibia and fibula prior to March 20, 2014 and in excess of 30 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has no more than mild incomplete paralysis of the left upper extremity median nerve.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left arm neuralgia, previously characterized as left shoulder thoracic outlet syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8715 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent a comprehensive VCAA letter in April 2007, prior to the issuance of the March 2008 rating decision.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with regard to the issue decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has undertaken extensive and reasonable efforts to attempt to obtain all relevant, identified post-service medical records, and has considered his lay statements and personal testimony from the December 2010 Board hearing, which has been transcribed and included in the record.  At the hearing, the issue decided herein was identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements of the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Pursuant to the January 2014 remand, the Veteran was afforded an additional VA examination in March 2015.  This examination was performed by a qualified examiner, and the examination report is adequate to address the issue on appeal at this time.  The examination report and additional VA treatment records were associated with the claims file and reviewed by the AOJ, which issued a supplemental statement of the case in May 2015.  The Board finds that there has been substantial compliance with the prior remand directives pertaining to this issue, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the issue may be considered on the merits at this time without prejudice to the Veteran.

II. Analysis

The Veteran contends that his left arm neuralgia, previously characterized as left shoulder thoracic outlet syndrome, warrants an initial rating higher than 10 percent.  The Veteran has testified that he has weakness throughout his left arm and numbness in the second and third fingers of his left hand.  See Board Hearing Tr. at 12.  He stated that he has constant pain and is unable to work with more than 20 pounds.  Id.  He indicated that these neurological manifestations interfere with his ability to grasp objects and to use his hand, both at home and at his place of employment.  Id. at 13, 14.

The Board notes that the Veteran has already been assigned a 20 percent rating for limitation of motion associated with his left shoulder strain under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015), which was addressed in the Board's January 2014 decision.  This decision also addressed whether a separate rating could be assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8519, for paralysis of the long thoracic nerve, and found that it could not, as such would violate VA's anti-pyramiding provisions.  See 38 C.F.R. § 4.14 (2015) (noting that, while various manifestations of a single disability may be assigned separate ratings, VA regulations preclude the evaluation of the same disability manifestations under different diagnoses, a process called pyramiding).  This decision therefore deals only with the neurological manifestations affecting the Veteran's median nerve, which includes symptoms in the arm and hand, and not symptoms associated with the left shoulder.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's left arm neuralgia is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8715, for neuralgia of the median nerve.  Impairment of the median nerve, for either the minor or major extremity, is assigned a 10 percent rating when there is mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8715.  Moderate incomplete paralysis is assigned a 20 percent rating for the minor extremity and 30 percent for the major extremity.  Id.  The medical evidence indicates that the Veteran's left arm is his minor extremity.

The words "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).

In rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment of motor function, trophic changes, and/or sensory disturbances.  38 C.F.R. § 4.120.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Neuralgia may be assigned a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

In this case, the Board finds that the majority of the medical evidence of record indicates that the Veteran's left arm neuralgia is no more severe than "mild," and a rating higher than 10 percent is not warranted.

The Veteran's VA treatment records show that at his initial August 2010 evaluation he reported losing strength and numbness in his left hand since 2000.  Physical examination found decreased strength in the left hand.  The Veteran has not indicated that he has received any additional medical treatment related to his left arm.

The Veteran attended a general VA examination in May 2007.  The Veteran reported left shoulder pain, weakness in his left arm, and mild but constant numbness in his second and third fingers.  The Veteran "describe[d] the condition as mild condition, mild pain of the left shoulder."  He reported that it was aggravated by lifting more than 25 pounds and that it was alleviated by rest.  He was taking no medication for the issue and denied any burning pain, fatigue, or functional loss.  He reported that it affected his occupation as a laborer by limiting his ability to lift over 25 pounds.  On physical examination, motor function of the left arm was 3/5, and there were decreased senses in the second and third fingers.  He noted that the nerve affected was the C7 nerve root and diagnosed the Veteran with left upper extremity peripheral neuropathy, mildly active at the time of examination.

The Veteran next attended a VA examination in December 2009.  He reported having moderate, constant pain, moderate stiffness, and moderate weakness in the left shoulder.  He denied taking any medication for his left shoulder, and reported having difficulty lifting more than 15 pounds.

The Veteran also attended a VA examination of the left shoulder in July 2010.  He reported pain in the shoulder joint radiating down the left upper extremity and paresis in the middle and ring finger.  He had no difficulty with overhead reaching, pushing, or pulling.  It was noted that the Veteran used to have a laborer job, but that he now had sedentary employment.  Neurological examination found some diminished sensation in the C7 dermatomal pattern of the left upper extremity.  Motor strength was normal.  He was diagnosed with thoracic outlet syndrome, and it was noted that it was considered mild.

In an April 2015 examination report for a March 2015 VA examination of the peripheral nerves conducted by a physician who reviewed the claims file and performed an in-person examination of the Veteran, the Veteran reported having numbness of the fourth and fifth fingers of the left hand since 2013 and increased numbness with lifting the arm.  Physical examination found mild intermittent pain, mild paresthesias and/or dysthesia, and mild numbness of the left upper extremity.  Muscle testing and reflexes were normal, and there was no muscle atrophy or trophic changes.  The left inner/outer forearm had decreased sensation to light touch.  The examiner noted that there was mild incomplete paralysis of the median nerve.  The Veteran was diagnosed with thoracic outlet syndrome of the left upper extremity.  The examiner found that it impacted his ability to work by limiting his ability to carry objects in his left hand for more than 10 minutes, preventing him from lifting more than 15 pounds in the left hand, and caused a weakened grip.

In order to warrant a 20 percent evaluation for the Veteran's left arm neuralgia, moderate incomplete paralysis must be shown; however, the Board finds that the preponderance of the evidence does not warrant a finding that the Veteran's left arm neuralgia is manifested by "moderate" incomplete paralysis.  Significantly, at no time has any medical examiner found that the Veteran's left arm symptoms were more than mild.  The May 2007 VA examiner found that the condition was mildly active at the time, and the Veteran himself described the condition as "mild."  The July 2010 VA examiner also found the condition to be mild, and found that the Veteran had no difficulty reaching, pushing, or pulling, and had normal strength.  The most recent VA examination, held in April 2015, also found that the Veteran had mild intermittent pain, mild paresthesias and/or dysthesias, and mild numbness, summarized as mild incomplete paralysis of the median nerve.  There is no medical evidence of record which contradicts these findings described above or which show that any of the Veteran's symptoms have been evaluated as "moderate" or "severe."

The Board has considered the Veteran's lay statements, but finds his testimony regarding pain, numbness, and weakened grip in his left hand to be consistent with the medical evidence of record and the symptoms listed within the rating criteria.  The Veteran has not asserted any symptomatology which would warrant a rating higher than that assigned.

The Board has also considered whether any alternate Diagnostic Code could be applied which would afford the Veteran a higher evaluation.  The Veteran's disability has, however, been very clearly diagnosed as neuralgia affecting the median nerve of the left arm, and this is specifically listed in the Rating Schedule.  See Suttman v. Brown, 5. Vet. App. 127, 134 (1993) (analogous ratings may be assigned only when a disability is unlisted in the Rating Schedule); see also Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  The Board also notes that while the May 2007 and July 2010 VA examiner found that the Veteran's C7 nerve was affected, the April 2015 VA examiner indicated that the relevant nerve for rating the Veteran's symptoms of the arm and hand was the median nerve, and as this most accurately represents the arm symptoms being evaluated at this time, rather than those of the left shoulder which are not currently before the Board, the Board finds that evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8715 is the appropriate Diagnostic Code for consideration.

In sum, the Veteran has no worse than mild incomplete paralysis of the median nerve due to left arm neuralgia.  There is no medical evidence indicating that his incomplete paralysis has been, at any time during the period on appeal, "moderate" or greater.  There is also no basis to assign an evaluation under any other rating criteria that would result in a higher evaluation and is allowed under VA regulations.  Therefore, the assignment of an initial rating higher than 10 percent for the Veteran's service-connected left arm neuralgia is not warranted.  The Board has considered the benefit of the doubt doctrine, but the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).

III. Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's left arm neuralgia presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms include pain and numbness, weakness resulting in difficulty holding objects, and fatigue.  Such symptoms are precisely the type of impairment which are to be expected with a diagnosis of neuralgia.  See 38 C.F.R. § 4.120 (the rating for peripheral nerves includes consideration of impairment in motor function, trophic changes, and sensory disturbances).  There is no evidence of any symptoms outside of the norm for this disability.  The Veteran was not hospitalized at any time during the period currently being decided, and he has not indicated receiving any medical treatment for this disorder.  The impact of his service-connected disability on his occupational functioning has also been considered, but the medical evidence of record does not show that the Veteran is unable to work due to his left arm neuralgia.  While the Veteran testified in December 2010 that it affected his ability to lift heavy objects in his prior job and that he now has to use both hands to type reports at his current job, there is no indication that this disability has prevented him from being able to maintain this employment or has caused any economic impact.  There is no other evidence in the medical records of an exceptional or unusual clinical picture.  

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at 10 (Feb. 26, 2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular rating is adequate.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for left arm neuralgia, previously characterized as left shoulder thoracic outlet syndrome, is denied.


REMAND

In March 2008, the Veteran was granted entitlement to service connection for myositis ossificans of the right tibia/fibula with a noncompensable rating, effective February 1, 2007, the day after his separation from service.  The Veteran appealed the assignment of the noncompensable rating, and in January 2014 the Board remanded the issue so that a new VA examination could be afforded to the Veteran.  Based on the results of a VA examination held in March 2014, the Veteran was assigned a 30 percent evaluation for myositis ossificans of the right tibia and fibula, effective March 20, 2014, in a January 2015 rating decision.  The decision stated that this was the highest rating available, and therefore represented a full grant of this issue.  No supplemental statement of the case was issued relating to this issue, including the issue of whether a compensable rating was warranted for the period prior to March 20, 2014.

In April 2015, the Veteran submitted a notice of disagreement with the effective date assigned for the 30 percent evaluation for myositis ossificans.  

The Board points out that the issue of entitlement to a rating higher than 0 percent for the entire period on appeal, February 1, 2007 to the present, was already perfected by the Veteran.  No further notice of disagreement or Form 9 substantive appeal is therefore necessary to bring this issue under the Board's jurisdiction.  This issue has not been resolved, including both whether a compensable rating is warranted for the period from February 1, 2007 to March 19, 2014, and whether any rating higher than 30 percent can be assigned for the period since March 20, 2014, such as due to an alternate Diagnostic Code or extraschedular rating.  See A.B., 6 Vet. App. at 38.

The AOJ is required to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  38 C.F.R. § 19.31(c) (2015).  It was also specifically ordered in the January 2014 remand that a supplemental statement of the case be issued if the benefits sought remained denied in whole or in part.  See Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, a supplemental statement of the case must be issued to fully address the issue on appeal-that of entitlement to an increased rating for myositis ossificans of the right tibia and fibula for the entire period on appeal, February 1, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

Review all relevant evidence and readjudicate the Veteran's claim of entitlement to service connection for an initial compensable rating for myositis ossificans of the right tibia and fibula from February 1, 2007 to March 19, 2014 and in excess of 30 percent from March 20, 2014.  The Veteran and his representative must be furnished with a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. Krembs
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


